Per Curiam:.
,By claim of appeal, defendant Bowen seeks review of his conviction of the crime of armed robbery* on March 8, 1967, following a jury trial in Detroit recorder’s court. Defendant’s brief on appeal contends that the evidence introduced at trial was insufficient to sustain the verdict of the jury and that failure of the people to endorse and call an alleged res gestae witness constitutes reversible error. A motion to dismiss or affirm has been filed on behalf of the people pursuant to GCR 1963, 817.5.
*179From a review of the brief on appeal, the motion to dismiss or affirm, and the lower court record, it is manifest that the questions raised need no argument or formal submission. The evidence adduced at trial was clearly sufficient, if believed, to Avarrant a finding of guilt beyond a reasonable doubt. People v. Thomas (1967), 7 Mich App 103. No motion Avas made to require endorsement or production at trial of the alleged res gestae witness, although the record is replete with references to his identity by both prosecution and defense witnesses. What was said on this point in People v. Rasmus (1967), 8 Mich App 239, is equally applicable here.
Affirmed.
Lesinski, C. J., and T. Gr. Kavanagh and Quinn, JJ., concurred.

 CLS 1961, § 750.529 (Stat Ann 1968 Cum Supp §28.797),